DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment and the substitute specification filed on September 7, 2021 have been entered.
Drawings
The drawings were received on September 7, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olender (US 4,310,200) in view of Lamoureux (US 4,655,307). 
	Claim 1
	Olender teaches an axle assembly (12) for a vehicle (id. col. 1, l. 5 - col. 2, 1. 20, claims 1-6) which broadly include a landfill compactor, comprising an axle housing (18, FIG. 1); a carrier housing (16, FIG. 1) located proximate the center of the axle housing (18); and a drain plug (not shown) located on an underside of the carrier housing (16).  As noted, the drain plug located on the underside of the carrier housing to drain the lubricant in the carrier housing is conventional or well known.  See MPEP § 2144.04 and, e.g., the drain plug 410 in US 9,920,827 of Sieferd et al. or the drain plug 180 in FIGS. 3-5 in US 20160046150 of Kelly et al.  
Olender further teaches a guard (10, FIG. 1, col. 3, l. 19 et seq.) attached to the underside
any suitable means such as welding (FIG. 1, id. col. 2, ll. 36-53; col. 4, ll. 39-63).  On the one hand, Olender’s “any suitable means such as welding” broadly includes gluing because the exemplary term “such as” is a non-limiting term, i.e., not exhaustive.  On the other hand, it is common knowledge (MPEP § 2144.03) that welding is “a super glue” as seen in, e.g., publication “Adhesive Bonding or Welding?  The Answer May Surprise You” by David Duchesne, July 10, 2019; and the synonyms for welding from common dictionaries such as Google Search attached.   
In summary, Olender teaches the invention substantially as claimed.  However, Olender does not teach the guard configured to protect and give access to the drain plug.
Lamoureux teaches the guard (37, col. 2, l. 39 et seq.) that covers the drain plug (at 67 in FIG. 1) and is configured to protect and give access to the drain plug (id. abstract, summary of the invention, col. 3, ll. 28-33; claims 1-4).
 It would have been obvious to the PHOSITA at the time of filing of the application to make Olender’s guard configured to protect and give access to the drain plug as taught or suggested by Lamoureux.  The giving access to the drain plug for Olender’s guard would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Olender’s guard (10) has an upper side configured to fit against the underside of the carrier housing (16); a lower side (FIG. 1), the lower side being substantially flat (FIG. 1).
Olender teaches the guard substantially as claimed.  However, Olender does not teach a
slot extending between the upper and lower sides, the slot allowing access to the drain plug.
Lamoureux teaches the guard (37) having an upper side (FIG. 2) configured to fit against the underside of the carrier housing (35, FIG. 2); a lower side (FIGS. 1-2), the lower side being substantially flat (FIG. 1); and a slot (67, FIG. 1) extending between the upper and lower sides, the slot (67) allowing access to the drain plug (id. col. 3, ll. 28-33).
It would have been obvious to the PHOSITA at the time of filing of the application to form the slot in Olender’s guard in order to provide access to the drain plug as taught or suggested by Lamoureux.  KSR.
Claim 3
Olender’s guard (10) has a left side (FIG. 1) and a right side (FIG. 1), the left and right side each curving upward from the lower side towards the axle housing (16, 18) as seen in FIG. 1.
Claim 4
Olender’s guard (10) has a curved deflection edge (28, FIGS. 1-3, col. 3, l. 35 et seq.).
Olender teaches the invention substantially as claimed.  However, Olender does not teach the deflection edge configured to push refuse away from the drain plug and towards the sides, the deflection edge being directed towards the front of the landfill compactor/vehicle on a front axle assembly and directed towards the rear of the landfill compactor/vehicle on a rear axle assembly.
Lamoureux teaches the guard (37) having the curved deflection edge (53, FIG. 1, col. 3, ll. 4-36) configured to push or capable of pushing refuse away from the drain plug (at 67) and towards the sides, the deflection edge (53) being directed towards the front (33) of the landfill compactor/vehicle, a front axle assembly (26) and directed towards the rear (34) of the landfill compactor/vehicle on a rear axle assembly (unnumbered, wherein the rear axle connects the rear wheels 27, 28, FIGS. 1-2, id. col. 2, ll. 20-29).  Ibid. col. 1, l. 5 – col. 2, l. 38, claims 1-4.
It would have been obvious to the PHOSITA at the time of filing of the application to make
Olender’s guard configured to push refuse away from the drain plug and towards the sides, the deflection edge being directed towards the front of Olender’s landfill compactor/vehicle on a front axle assembly and directed towards the rear of Olender’s landfill compactor/vehicle on a rear axle assembly as taught or suggested by Lamoureux.  KSR.
Claim 7
Olender and Lamoureux teach the invention substantially as claimed.  However, Olender and Lamoureux do not explicitly teach the sizes or dimensions such as the guard being approximately 350 mm from the front side to the rear side, 310 mm from the left side to the right side, and 75 mm from the upper side to the lower side.  As noted, Applicant has not shown that the claimed sizes/dimensions are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) in MPEP § 2144.05(II)(A). 
To select the sizes/dimensions of Olender’s guard as claimed would have been an obvious choice by performing routine experimentation.  See stare decisis regarding changes in size or proportion in MPEP § 2144.04(IV)(A).  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14. 
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olender in view of Lamoureux as applied to claim 1 above, and further in view of Doud et al. (US 20060152070).
Olender and Lamoureux teach the invention substantially as claimed.  However, Olender
and Lamoureux do not teach the guard being glued to the carrier housing with a toughened
structural acrylic adhesive.  
Doud teaches a toughened structural acrylic adhesive for gluing (FIG. 3F, ¶ 23, claim 6).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Olender’s suitable means for attachment such as Olender’s super glue (welding) by an art recognized equivalence such as the toughened structural acrylic adhesive for the same purpose of attaching Olender’s guard to Olender’s carrier housing as taught or suggested by Doud.  See KSR and legal precedent cited in MPEP § 2144.06.  
4.	Claims 8-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication “836G CAT Landfill Compactor” published in 2003 (hereinafter “Pub.’836”) in view of Olender and further in view of Lamoureux.
Claim 8
Pub.’836 teaches a landfill compactor, comprising a frame; an engine mounted on the frame; an axle housing; a carrier housing located proximate the center of the axle housing as seen, e.g., on pp. 2, 7-8 and 16-18.
Pub.’836 teaches the invention substantially as claimed.  However, Pub.’836 does not explicitly teach the guard attached to the underside of the carrier housing by gluing to the carrier housing such that the guard configured to protect and give access to the drain, the axle housing, carrier housing, drain plug, and the guard forming an axle assembly supporting the frame.
Olender teaches an axle assembly (12) for a vehicle which broadly include a landfill compactor, comprising an axle housing (18); a carrier housing (16) located proximate the center of the axle housing (18); and a drain plug (not shown) located on an underside of the carrier housing (16); a guard (10) attached to the underside of the carrier housing (16) by any suitable means such as welding, i.e., super glue (id. col. 4, ll. 39 63), the guard (10) configured to protect
the drain, axle housing (18), carrier housing (16), drain plug, and the guard (10) forming an axle
assembly supporting the frame (16, 18, 78, etc.).  Ibid. claims 1-6.
Lamoureux teaches the guard (37) to cover the drain plug (at 67 in FIG. 1) and configured to protect and give access to the drain plug.
It would have been obvious to the PHOSITA at the time of filing of the application to form the guard located on an underside of Pub.’836’s carrier housing by gluing as taught or suggested by Olender such that the guard giving access to Olender’s drain plug in Pub.’836’s landfill compactor as taught or suggested by Lamoureux.  KSR.  
Claims 9-11
See claims 2-4 above.
Claims 14-17
Pub.’836, Olender and Lamoureux teach the apparatus claimed in claims 8-11 and 13.  Thus, Pub.’836, Olender and Lamoureux would necessarily teach the method for its practice in claims 14-17 and 19 because the apparatus claims 8-11 and 13 are not patentably distinct from the method claims 14-17 and 19.  See MPEP §§ 806.05(e) and 2112.02.
Claim 20
Pub.’836, Olender and Lamoureux teach the invention substantially as claimed.  However, Pub.’836, Olender and Lamoureux do not explicitly teach the sizes or dimensions such as the guard being approximately 350 mm from the front side to the rear side, 310 mm from the left side to the right side, and 75 mm from the upper side to the lower side.  As noted, Applicant has not shown that the claimed sizes/dimensions are critical.  See In re Aller supra. 
To select the sizes/dimensions of Olender’s guard modified by Lamoureux in the method
for protecting Olender’s axle housing drain plug in Pub.’836’s landfill compactor as claimed
would have been an obvious choice by performing routine experimentation.  See legal precedent
cited in claim 7 above.
5.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.’836 in view of Olender and Lamoureux as applied to claim 8 or 14 above, and further in view of Doud.
	Claims 13 and 19
Pub.’836, Olender and Lamoureux teach the invention substantially as claimed.  However, Pub.’836, Olender and Lamoureux do not teach the guard being glued to the carrier housing with a toughened structural acrylic adhesive.  
Doud teaches a toughened structural acrylic adhesive for gluing (FIG. 3F, ¶ 23, claim 6).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Olender’s suitable means for attachment such as Olender’s super glue (welding) by an art recognized equivalence such as the toughened structural acrylic adhesive for the same purpose of attaching Olender’s guard to Olender’s carrier housing modified by Lamoureux in the landfill compactor of Pub.’836 as taught or suggested by Doud.  See KSR and legal precedent cited in MPEP § 2144.06.  
6.	Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Olender in view of Schreiner et al. (US 20110079978) and further in view of Lamoureux. 
	Assuming arguendo that welding is not gluing, the following rejection takes place:
	Olender teaches an axle assembly (12) for a vehicle which broadly include a landfill compactor, comprising an axle housing (18); a carrier housing (16) located proximate the center of the axle housing (18); and a drain plug (not shown) located on an underside/lower side of the carrier housing (16), a guard (10) attached to the underside of the carrier housing (16) by any suitable means such as welding (id. col. 4, ll. 39-63).  
In summary, Olender teaches the invention substantially as claimed.  However, Olender does not teach the guard being attached to the carrier housing by gluing and configured to protect and give access to the drain plug.
Schreiner teaches the guard (122, 228, 322, 416, 516, 738 or 754) attached to the underside of the carrier housing (414, 226, 514, 628, 728, or 1118) by gluing or welding (id. ¶ 63).
Lamoureux teaches the guard (37) that covers the drain plug (at 67) and is configured to protect and give access to the drain plug.
It would have been obvious to the PHOSITA at the time of filing of the application to: 
a.	Attach Olender’s guard to the carrier housing by gluing instead of welding as taught
or suggested by Schreiner; and
b.	Make Olender’s guard configured to protect and give access to the drain plug as taught or suggested by Lamoureux.  KSR.  
7.	Claims 8 and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over
Pub.’836 in view of Olender and Schreiner and further in view of Lamoureux.
	Assuming arguendo that welding is not gluing, the following rejections take place:
Claim 8
Pub.’836 teaches a landfill compactor, comprising a frame; an engine mounted on the frame; an axle housing; a carrier housing located proximate the center of the axle housing as seen, e.g., on pp. 2, 7-8 and 16-18.
Pub.’836 teaches the invention substantially as claimed.  However, Pub.’836 does not explicitly teach the guard attached to the underside of the carrier housing by gluing to the carrier housing such that the guard is configured to protect and give access to the drain, the axle housing, carrier housing, drain plug, and the guard forms an axle assembly supporting the frame.
Olender teaches an axle assembly (12) for a vehicle which broadly include a landfill compactor, comprising an axle housing (18); a carrier housing (16) located proximate the center of the axle housing (18); and a drain plug (not shown) located on an underside of the carrier housing (16); a guard (10) attached to the underside of the carrier housing (16, 18) by any suitable means such as welding, the guard (10) configured to protect the drain, axle housing (18), carrier housing (16), drain plug, and the guard (10) forming an axle assembly supporting the frame (16, 18, 78, etc.).  Ibid. claims 1-6.
Schreiner teaches the guard (122, 228, 322, 416, 516, 738 or 754) attached to the underside of the carrier housing (414, 226, 514, 628, 728, or 1118) by gluing or welding (id. ¶ 63).
Lamoureux teaches the guard (37) to cover the drain plug (at 67) and configured to protect and give access to the drain plug.
It would have been obvious to the PHOSITA at the time of filing of the application to:
a.	Attach the guard to an underside of Pub.’836’s carrier housing as taught or suggested by Olender;
b.	Use the process of gluing instead of welding for attaching Olender’s guard to the underside of Pub.’836’s carrier housing as taught or suggested by Schreiner; and
c.	Make Olender’s guard configured to protect and give access to the drain plug as taught or suggested by Lamoureux.  KSR.  
Claim 14
Pub.’836, Olender, Schreiner, and Lamoureux teach the apparatus claimed in claim 8.  Thus, Pub.’836, Olender, Schreiner, and Lamoureux would necessarily teach the method for its practice in claim 14 because the apparatus claim 8 is not patentably distinct from the method claim 14.  See MPEP §§ 806.05(e) and 2112.02.
Nonstatutory Double Patenting Rejection
1.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16519872 (hereinafter “Appl.’872” which was published as US 20210023879) in view of Olender.  
	As noted, claim 1 of Appl.’872 claims an axle assembly (100) for a landfill compactor (10) comprising an axle housing (108); a carrier housing (defined by a part of the housing 108 at the differential 106 in FIG. 2) located proximate the center of the axle housing (108); a drain plug (110); and a guard (102/202) attached to the underside of the carrier housing (108) such that the guard (102/202) covers the drain plug (110), the guard (102/202) configured to protect and give access to the drain (110, FIGS. 2-3, 7-9 and 13).
	In summary, claim 1 of Appl.’872 teaches the claimed invention of claim 1 in this application except the process of “gluing.”  See MPEP § 2113.
Olender teaches any suitable means such as welding/gluing by super glue in order to attach
the guard (10) to the carrier housing (16).
It would have been obvious to the PHOSITA at the time of filing of the application to use any suitable means such as welding/gluing in order to attach the guard to the carrier housing claimed in claim 1 of Appl.’872 as taught or suggested by Olender.  KSR.  
This is a provisional nonstatutory double patenting rejection.
2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,682,884 (hereinafter “Pat.’884) in view of Olender. 
Claim 1 of Pat.’884 claims an axle assembly (100) for a landfill compactor (10) comprising an axle housing (108); a carrier housing (defined by a part of the housing 108 at the differential 106 in FIG. 2) located proximate the center of the axle housing (108); a drain plug (110); and a guard (102) attached to the underside of the carrier housing (108) such that the guard (102) covers the drain plug (110), the guard (102) configured to protect and give access to the drain (110).
	In summary, claim 1 of Pat.’884 teaches the claimed invention of claim 1 in this application except the process of gluing.  See MPEP § 2113.
Olender teaches any suitable means such as welding, i.e., gluing by super glue in order to attach the guard (10) to the carrier housing (16).
It would have been obvious to the PHOSITA at the time of filing of the application to use the suitable attaching means such as welding/gluing in order to attach the guard and the carrier housing claimed in claim 1 of Pat.’884 as taught or suggested by Olender.   KSR. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stewart et al. (US 5,145,191) teaches the guard 10 being attached to the axle shaft 14
 by gluing or adhesive (id. col. 3, ll. 56-68).
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.
OBJECTIONS TO ABSTRACT, DRAWINGS AND SPECIFICATION
	The objections are withdrawn in view of Applicant’s amendments.
	INDEFINITENESS
	The indefinite rejections are withdrawn in view of Applicant’s amendments and remarks.
	35 USC 103 AND DOUBLE PATENTING
	The previous rejections under 35 USC 103 and non-statutory double patenting in the Office
action on June 4, 2021 are withdrawn in view of the amendments.  Applicant’s arguments have
been considered but are deemed to be moot in view of new grounds of rejections above.
	CONCLUSION
	In light of the foregoing, this application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS
from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of
the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656